DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated April 26, 2022 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated February 8, 2022.  Claims 1-12 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “the processor is configured not to calculate the route when the information related to the operation position … is within a predetermined range” (lines 5-7).  Claim 1, upon which claim 3 depends, recites “after retrieving the instructions for moving the game content, determine a current position of the game content relative to a geometry provided in the virtual space, and calculate a route from the current position of the game content in the virtual space to the predetermined position” (lines 8-10).  Claim 1 does not allow for instances where no route is calculated as in claim 3.  It therefore appears that claim 3 contradicts claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., US 2014/0089862 A1 (hereinafter Jones) in view of “How do the characters in video games move so fluidly?” from “How Stuff Works” (hereinafter How Stuff Works).

Regarding Claim 1 (Currently Amended):  Jones discloses a terminal apparatus, comprising: 
a display unit configured to display a game content positioned in a virtual space (Jones, a gaming device 202, which can be or implement a system 100 of FIG. 1, coupled to a display device 204 (e.g., a television) [0025] and [Fig. 2]); 
a storage unit configured to store information related to a predetermined position in the virtual space (Jones, the computer-readable media 1006 is illustrated as including memory/storage 1012; the memory/storage 1012 represents memory/storage capacity associated with one or more computer-readable media [0074]; the computer-readable storage media includes hardware such as volatile and non-volatile, removable and non-removable media and/or storage devices implemented in a method or technology suitable for storage of information such as computer readable instructions, data structures, program modules, logic elements/circuits, or other data [0079]); and 
a processor (Jones, the processing system 1004 is representative of functionality to perform one or more operations using hardware; accordingly, the processing system 1004 is illustrated as including hardware elements 1010 that may be configured as processors, functional blocks, and so forth; this may include implementation in hardware as an application specific integrated circuit or other logic device formed using one or more semiconductors [0073]) configured to: 
retrieve instructions for moving the game content including a moving direction given by a player (Jones, within the virtual world, the user has freedom to navigate, having a choice of directions that he or she can move in order to get to a particular destination (typically one or more of multiple destinations from which the user can choose); the user may have complete freedom of choice in direction (e.g., able to move in any 2-dimensional and/or 3-dimensional direction), or may be limited in choice of direction (e.g., limited to north, south, east, or west); the user may also be limited in choice of direction at any particular time due to his or her surroundings in the virtual world (e.g., the user may be able to travel only on roads, over particular types of terrain, and so forth); regardless of how many choices in direction the user may have at any particular time, the user still has freedom to make choices as to the direction he or she moves [0031]); 
after retrieving the instructions for moving the game content, determine a current position of the game content relative to a geometry provided in the virtual space, and calculate a route from the current position of the game content in the virtual space to the predetermined position (Jones, the indication of the route is dynamic, being updated (e.g., by navigation module 108) as appropriate based on changes in the current location of the user; if the user follows the route, then the route remains the same and the indication is updated to reflect a current location along the path based on the current location of the user in the virtual world; if the user strays from the route, such as by turning onto a road that is not along the route or otherwise moving in a direction contrary to the route, then the route is updated; updating the route refers to generating (e.g., by navigation module 108) a new route from the new current location that satisfies the user identified criteria  [0057]); 
determine whether or not the calculated route satisfies a predetermined condition related to the moving direction (Jones, virtual world system 100 allows a user to provide a user input requesting a route that satisfies particular criteria [0038]; returning to FIG. 1, in one or more embodiments navigation module 108 can determine multiple routes that satisfy the user identified criteria (e.g., multiple routes to the same destination) and display those multiple routes concurrently; navigation module 108 identifies one route as a primary route (e.g., the route that is the shortest distance from the current location to the destination, the route that is the shortest travel time from the current location to the destination, and so forth) [0060]).
upon determination that the route satisfies the predetermined condition, perform a process of automatically moving the game content from the current position to the predetermined position (Jones, the virtual world illustrated in FIG. 3 is part of a racing game, illustrating trees 302, roads 304 and 306, and so forth; the user has a first person point of view, making it appear to the user that he or she is driving a vehicle on road 304; as illustrated, the user has the choice to continue driving straight ahead along road 304, or turn right and drive along road 306. FIG. 3 illustrates a gameplay mode with a first-person point of view; alternatively, one or more objects representing the user can be displayed in the gameplay mode (e.g., one or more vehicles on road 304) [0034]; in the illustrated example of FIG. 6, the indication 602 is a path (e.g., a line of a particular width) on the road in front of the user; thus, the user can readily see while in gameplay mode that in order to reach his or her desired destination or follow the route otherwise determined based on his or her criteria, it is recommended that he or she remain going straight ahead on road 304 rather than turning onto road 306 [0056]).
Jones fails to explicitly disclose wherein the process of automatically moving the game content from the current position to the predetermined position comprises:  
generating display data for performing display of the game content whereby the game content is moved to the predetermined position, and, 
after generating said display data, controlling display of the game content such that the game content moves to the predetermined position along the route in accordance with the generated display data. 
How Stuff Works teaches wherein the process of automatically moving the game content from the current position to the predetermined position (How Stuff Works, the game logic determines what the appropriate action at that point in the game is (move the character forward) [p. 2]) comprises:  
generating display data for performing display of the game content whereby the game content is moved to the predetermined position (How Stuff Works, the game logic analyzes all factors involved in making the movement (shadows, collision models, change of viewing angle); the game logic sends the new coordinates for the character's skeleton, and all other changes, to the rendering engine [p. 2]), and, 
after generating said display data, controlling display of the game content such that the game content moves to the predetermined position along the route in accordance with the generated display data (How Stuff Works, the rendering engine renders the scene with new polygons for each affected object, redrawing the scene about 60 times each second; you see the character move forward [p. 2]). 
Jones discloses a user input requesting a route that satisfies particular criteria (e.g., a route to one or more destinations) in a virtual world is received (Jones [Abstract]).  A route from the current location of the user in the virtual world that satisfies the criteria is determined, and an indication of this route is displayed to the user (Jones [Abstract]).  The indication of the route is displayed in a gameplay mode in which the user can immerse himself or herself in the virtual world (Jones [Abstract]).  Within the virtual world, the user has freedom to navigate, having a choice of directions that he or she can move in order to get to a particular destination (typically one or more of multiple destinations from which the user can choose (Jones [0031]).  Regardless of how many choices in direction the user may have at any particular time, the user still has freedom to make choices as to the direction he or she moves (Jones [0031]).  Jones fails to describe the processes that take place behind the scenes in preparing frames to be displayed.
In order to translate user inputs into a display on a screen showing a game character action, a computer must perform a series of steps.  How Stuff Works describes how characters in video games move so fluidly (How Stuff Works [p. 1]).  A typical sequence of events involves a player pressing a button on a controller to make a character move forward (How Stuff Works [p. 2]).  The button completes a circuit, and the controller sends the resulting data to the console (How Stuff Works [p. 2]).  The controller chip in the console processes the data and forwards it to the game application logic (How Stuff Works [p. 2]).  The game logic determines what the appropriate action at that point in the game is(move the character forward) (How Stuff Works [p. 2]).  The game logic analyzes all factors involved in making the movement (shadows, collision models, change of viewing angle) (How Stuff Works [p. 2]).  The game logic sends the new coordinates for the character's skeleton, and all other changes, to the rendering engine (How Stuff Works [p. 2]).  The rendering engine renders the scene with new polygons for each affected object, redrawing the scene about 60 times each second (How Stuff Works [p. 2]).  You see the character move forward (How Stuff Works [p. 2]).  Of course, other than receiving the input, the remaining steps occur automatically without requiring the player to prompt the controller chip, the game logic, or the rendering engine to carry out successive tasks.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of determining a route from the current location of the user in the virtual world that satisfies the criteria as disclosed by Jones with the method of moving characters in a video game as taught by How Stuff Works in order to allow the user input in a game to be displayed on a screen.  

Regarding Claim 4 (Previously Presented):  Jones further discloses wherein the processor is configured to control the display of the game content such that the game content moves in the moving direction when it is determined that the route does not satisfy the predetermined condition (Jones, within the virtual world, the user has freedom to navigate, having a choice of directions that he or she can move in order to get to a particular destination (typically one or more of multiple destinations from which the user can choose); the user may have complete freedom of choice in direction (e.g., able to move in any 2-dimensional and/or 3-dimensional direction), or may be limited in choice of direction (e.g., limited to north, south, east, or west); the user may also be limited in choice of direction at any particular time due to his or her surroundings in the virtual world (e.g., the user may be able to travel only on roads, over particular types of terrain, and so forth); regardless of how many choices in direction the user may have at any particular time, the user still has freedom to make choices as to the direction he or she moves [0031]; if the user strays from the route, such as by turning onto a road that is not along the route or otherwise moving in a direction contrary to the route, then the route is updated; updating the route refers to generating (e.g., by navigation module 108) a new route from the new current location that satisfies the user identified criteria [0057]).

Regarding Claim 5 (Previously Presented):  Jones further discloses wherein the processor is configured to display at least a part of the route in the virtual space when it is determined that the route satisfies the predetermined condition (Jones, FIG. 6 illustrates an example of a gameplay mode with a route indication in accordance with one or more embodiments; the virtual world illustrated in FIG. 6 is the same as illustrated in FIG. 3, but includes an indication 602 of the route; in the illustrated example of FIG. 6, the indication 602 is a path (e.g., a line of a particular width) on the road in front of the user; thus, the user can readily see while in gameplay mode that in order to reach his or her desired destination or follow the route otherwise determined based on his or her criteria, it is recommended that he or she remain going straight ahead on road 304 rather than turning onto road 306 [0056] and [Fig. 6]).

Regarding Claim 6 (Previously Presented):  Jones further discloses wherein the processor is configured to display information for urging the player to input the instructions for moving the game content on the display unit when the game content moving along the route stops before reaching the predetermined position (Jones, FIG. 6 illustrates an example of a gameplay mode with a route indication in accordance with one or more embodiments; the virtual world illustrated in FIG. 6 is the same as illustrated in FIG. 3, but includes an indication 602 of the route; in the illustrated example of FIG. 6, the indication 602 is a path (e.g., a line of a particular width) on the road in front of the user; thus, the user can readily see while in gameplay mode that in order to reach his or her desired destination or follow the route otherwise determined based on his or her criteria, it is recommended that he or she remain going straight ahead on road 304 rather than turning onto road 306 [0056] and [Fig. 6]).

Regarding Claim 8 (Previously Presented):  Jones further discloses wherein the processor is configured to calculate a plurality of routes from the position of the game content and a parameter related to each of the plurality of routes (Jones, the virtual world illustrated in FIG. 8 is the same as illustrated in FIG. 3, but includes an indication 802 of a primary route and an indication 804 of a secondary route [0063]).

Regarding Claim 9 (Previously Presented):  Jones further discloses wherein the processor is configured to control the display of the game content such that the game content moves along a route having a smallest parameter of the parameters related to each of the plurality of routes which is determined to satisfy the predetermined condition when a plurality of routes are determined to satisfy the predetermined condition (Jones, navigation module 108 identifies one route as a primary route (e.g., the route that is the shortest distance from the current location to the destination, the route that is the shortest travel time from the current location to the destination, and so forth); other routes are secondary routes, and in one or more embodiments are displayed differently than the primary route; the primary route can be displayed more predominantly in order to draw attention to the primary route rather than the secondary routes; for example, the primary route may be an arrow or path larger in size and/or bolder in color, and each secondary route may be an arrow or path smaller in size and/or fainter in color (e.g., more shaded or transparent); different secondary routes can be displayed in the same manner, or alternatively different manners; for example, navigation module 108 may rank routes based on particular criteria (e.g., the distance from the current location to the destination, the travel time from the current location to the destination, etc.), and have arrows or paths of decreasing size, decreasing boldness (e.g., shading or transparency) based on the criteria (e.g., smaller arrows or paths having larger distances and/or travel times from the current location to the destination than larger arrows or paths, more transparent arrows or paths having larger distances and/or travel times from the current location to the destination than less transparent arrows or paths, etc.) [0060]).

Regarding Claim 10 (Previously Presented):  Jones further discloses wherein the processor is configured to calculate a route to the predetermined position in which a relation with the position of the game content is a predetermined relation (Jones, navigation module 108 and/or an additional gameplay module 110 can use various conventional search techniques and/or pre-determined information regarding the virtual world to readily determine the route given the current location, destination and/or other criteria, and known layout of the virtual world; the manner in which the route is determined can vary based on the particular virtual world, taking into account various aspects of the virtual world (e.g., valid directions for navigation, roads or other terrain over which travel is permitted or not permitted, etc. [0054]).

Regarding Claim 11 (Currently Amended):  Jones discloses a control method of a terminal apparatus including a storage unit and a display unit configured to display a game content positioned in a virtual space, comprising: 
storing information related to a predetermined position in the virtual space in the storage unit (Jones, the computer-readable storage media includes hardware such as volatile and non-volatile, removable and non-removable media and/or storage devices implemented in a method or technology suitable for storage of information such as computer readable instructions, data structures, program modules, logic elements/circuits, or other data [0079]); 
retrieving instructions for moving the game content including a moving direction given by a player (Jones, within the virtual world, the user has freedom to navigate, having a choice of directions that he or she can move in order to get to a particular destination (typically one or more of multiple destinations from which the user can choose); the user may have complete freedom of choice in direction (e.g., able to move in any 2-dimensional and/or 3-dimensional direction), or may be limited in choice of direction (e.g., limited to north, south, east, or west); the user may also be limited in choice of direction at any particular time due to his or her surroundings in the virtual world (e.g., the user may be able to travel only on roads, over particular types of terrain, and so forth); regardless of how many choices in direction the user may have at any particular time, the user still has freedom to make choices as to the direction he or she moves [0031]); 
after retrieving the instructions for moving the game content, determining a current position of the game content relative to a geometry provided in the virtual space, and calculating a route from the current position of the game content in the virtual space to the predetermined position (Jones, the indication of the route is dynamic, being updated (e.g., by navigation module 108) as appropriate based on changes in the current location of the user; if the user follows the route, then the route remains the same and the indication is updated to reflect a current location along the path based on the current location of the user in the virtual world; if the user strays from the route, such as by turning onto a road that is not along the route or otherwise moving in a direction contrary to the route, then the route is updated; updating the route refers to generating (e.g., by navigation module 108) a new route from the new current location that satisfies the user identified criteria [0057]); 
determining whether or not the calculated route satisfies a predetermined condition related to the moving direction (Jones, virtual world system 100 allows a user to provide a user input requesting a route that satisfies particular criteria [0038]; returning to FIG. 1, in one or more embodiments navigation module 108 can determine multiple routes that satisfy the user identified criteria (e.g., multiple routes to the same destination) and display those multiple routes concurrently; navigation module 108 identifies one route as a primary route (e.g., the route that is the shortest distance from the current location to the destination, the route that is the shortest travel time from the current location to the destination, and so forth) [0060]); and 
upon determination that the route satisfies the predetermined condition, performing a process of automatically moving the game content from the current position to the predetermined position (Jones, the virtual world illustrated in FIG. 3 is part of a racing game, illustrating trees 302, roads 304 and 306, and so forth; the user has a first person point of view, making it appear to the user that he or she is driving a vehicle on road 304; as illustrated, the user has the choice to continue driving straight ahead along road 304, or turn right and drive along road 306. FIG. 3 illustrates a gameplay mode with a first-person point of view; alternatively, one or more objects representing the user can be displayed in the gameplay mode (e.g., one or more vehicles on road 304) [0034]; in the illustrated example of FIG. 6, the indication 602 is a path (e.g., a line of a particular width) on the road in front of the user; thus, the user can readily see while in gameplay mode that in order to reach his or her desired destination or follow the route otherwise determined based on his or her criteria, it is recommended that he or she remain going straight ahead on road 304 rather than turning onto road 306 [0056]).
Jones fails to explicitly disclose wherein the process of automatically moving the game content from the current position to the predetermined position comprises:   
generating display data for performing display of the game content whereby the game content is moved to the predetermined position, and, 
after generating said display data, controlling display of the game content such that the game content moves to the predetermined position along the route in accordance with the generated display. 
How Stuff Works teaches wherein the process of automatically moving the game content from the current position to the predetermined position comprises:   
generating display data for performing display of the game content whereby the game content is moved to the predetermined position (How Stuff Works, the game logic analyzes all factors involved in making the movement (shadows, collision models, change of viewing angle); the game logic sends the new coordinates for the character's skeleton, and all other changes, to the rendering engine [p. 2]), and, 
after generating said display data, controlling display of the game content such that the game content moves to the predetermined position along the route in accordance with the generated display (How Stuff Works, the rendering engine renders the scene with new polygons for each affected object, redrawing the scene about 60 times each second; you see the character move forward [p. 2]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of determining a route from the current location of the user in the virtual world that satisfies the criteria as disclosed by Jones with the method of moving characters in a video game as taught by How Stuff Works in order to allow the user input in a game to be displayed on a screen.  

Regarding Claim 12 (Currently Amended):  Jones discloses a non-transitory computer-readable medium upon which a control program of a terminal apparatus including a storage unit and a display unit that displays a game content positioned in a virtual space is embodied, the control program causing the terminal apparatus to execute: 
storing information related to a predetermined position in the virtual space in the storage unit (Jones, the computer-readable storage media includes hardware such as volatile and non-volatile, removable and non-removable media and/or storage devices implemented in a method or technology suitable for storage of information such as computer readable instructions, data structures, program modules, logic elements/circuits, or other data [0079]); 
retrieving instructions for moving the game content including a moving direction given by a player (Jones, within the virtual world, the user has freedom to navigate, having a choice of directions that he or she can move in order to get to a particular destination (typically one or more of multiple destinations from which the user can choose); the user may have complete freedom of choice in direction (e.g., able to move in any 2-dimensional and/or 3-dimensional direction), or may be limited in choice of direction (e.g., limited to north, south, east, or west); the user may also be limited in choice of direction at any particular time due to his or her surroundings in the virtual world (e.g., the user may be able to travel only on roads, over particular types of terrain, and so forth); regardless of how many choices in direction the user may have at any particular time, the user still has freedom to make choices as to the direction he or she moves [0031]); 
after retrieving the instructions for moving the game content, determining a current position of the game content relative to a geometry provided in the virtual space, and calculating a route from the current position of the game content in the virtual space to the predetermined position (Jones, the indication of the route is dynamic, being updated (e.g., by navigation module 108) as appropriate based on changes in the current location of the user; if the user follows the route, then the route remains the same and the indication is updated to reflect a current location along the path based on the current location of the user in the virtual world; if the user strays from the route, such as by turning onto a road that is not along the route or otherwise moving in a direction contrary to the route, then the route is updated; updating the route refers to generating (e.g., by navigation module 108) a new route from the new current location that satisfies the user identified criteria  [0057]); 
determining whether or not the calculated route satisfies a predetermined condition related to the moving direction (Jones, virtual world system 100 allows a user to provide a user input requesting a route that satisfies particular criteria [0038]; returning to FIG. 1, in one or more embodiments navigation module 108 can determine multiple routes that satisfy the user identified criteria (e.g., multiple routes to the same destination) and display those multiple routes concurrently; navigation module 108 identifies one route as a primary route (e.g., the route that is the shortest distance from the current location to the destination, the route that is the shortest travel time from the current location to the destination, and so forth) [0060]); and 
upon determination that the route satisfies the predetermined condition, performing a process of automatically moving the game content from the current position to the predetermined position (Jones, the virtual world illustrated in FIG. 3 is part of a racing game, illustrating trees 302, roads 304 and 306, and so forth; the user has a first person point of view, making it appear to the user that he or she is driving a vehicle on road 304; as illustrated, the user has the choice to continue driving straight ahead along road 304, or turn right and drive along road 306. FIG. 3 illustrates a gameplay mode with a first-person point of view; alternatively, one or more objects representing the user can be displayed in the gameplay mode (e.g., one or more vehicles on road 304) [0034]; in the illustrated example of FIG. 6, the indication 602 is a path (e.g., a line of a particular width) on the road in front of the user; thus, the user can readily see while in gameplay mode that in order to reach his or her desired destination or follow the route otherwise determined based on his or her criteria, it is recommended that he or she remain going straight ahead on road 304 rather than turning onto road 306 [0056]).
Jones fails to explicitly disclose wherein the process of automatically moving the game content from the current position to the predetermined position comprises:   
generating display data for performing display of the game content whereby the game content is moved to the predetermined position, and, 
after generating said display data, controlling display of the game content such that the game content moves to the predetermined position along the route in accordance with the generated display. 
How Stuff Works teaches wherein the process of automatically moving the game content from the current position to the predetermined position comprises:   
generating display data for performing display of the game content whereby the game content is moved to the predetermined position (How Stuff Works, the game logic analyzes all factors involved in making the movement (shadows, collision models, change of viewing angle); the game logic sends the new coordinates for the character's skeleton, and all other changes, to the rendering engine [p. 2]), and, 
after generating said display data, controlling display of the game content such that the game content moves to the predetermined position along the route in accordance with the generated display (How Stuff Works, the rendering engine renders the scene with new polygons for each affected object, redrawing the scene about 60 times each second; you see the character move forward [p. 2]). 
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of determining a route from the current location of the user in the virtual world that satisfies the criteria as disclosed by Jones with the method of moving characters in a video game as taught by How Stuff Works in order to allow the user input in a game to be displayed on a screen.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of How Stuff Works, and further in view of DESJARDINS et al., US 2018/0001201 A1 (hereinafter Desjardins).

Regarding Claim 2 (Currently Amended):  Jones further discloses wherein the route includes a plurality of elements of the route (Jones, the user can identify a route by identifying multiple points or destinations along the route, such as by indicating to first go to a point A, then to a point B, then to a point C, and finally to a point D; in response, navigation module 108 identifies a route that takes the user through the multiple points or destinations in the order indicated by the user [0050]).
Jones fails to explicitly disclose wherein
the predetermined condition is a condition that a size of an angle formed by the moving direction and a direction of an element of the route connected to the position of the game content is less than or equal to a predetermined angle.
In related art, Desjardins teaches wherein 
the predetermined condition is a condition that a size of an angle formed by the moving direction and a direction of an element of the route connected to the position of the game content is less than or equal to a predetermined angle (Desjardins, a criterion for two adjacent cover segments of the jagged cover path to be considered candidates for curvature may be that they are sufficiently aligned, e.g., they form an angle of less than 45 degrees, or less than 30 degrees or even less than 10 degrees or 5 degrees, for example [0063]).
Jones discloses a user input requesting a route that satisfies particular criteria (e.g., a route to one or more destinations) in a virtual world is received (Jones [Abstract]).  A route from the current location of the user in the virtual world that satisfies the criteria is determined, and an indication of this route is displayed to the user (Jones [Abstract]).  The indication of the route is displayed in a gameplay mode in which the user can immerse himself or herself in the virtual world (Jones [Abstract]).  
Desjardins teaches a computer system comprising a memory storing data and program instructions, the data representing a game environment including a character and a plurality of cover segments; a player interface; and a processor configured to execute the program instructions stored in the memory (Desjardins [Abstracts]).  Execution of the program instructions causes the computer to implement a method that comprises determining a selected subset of the cover segments; determining a curved path that passes through control points associated with the selected subset of the cover segments; and rendering images for display via the player interface, the images showing movement of the character along the curved path while the character is in cover mode (Desjardins [Abstracts]).
In an embodiment, as part of executing step 530 of the cover path computation sub-process, the processor analyzes the (potentially disjointed) concatenation of segments joined at step 520 to form the jagged cover path, and attempts to determine portions of the jagged cover path that are candidates to be curved (Desjardins [0063]).  For example, a criterion for two adjacent cover segments of the jagged cover path to be considered candidates for curvature may be that they are sufficiently aligned, e.g., they form an angle of less than 45 degrees, or less than 30 degrees or even less than 10 degrees or 5 degrees, for example (Desjardins [0063]).  Conversely, adjacent cover segments of the jagged cover path that meet (or, if extended, would meet) at a greater angle than a threshold angle will not be converted to curved portions, as from their great meeting angle it can be inferred that there is an absence of a curve in the illustrated image (Desjardins [0063]).  These are only several possible ways of selecting candidates for curvature that will occur to persons skilled in the art in view of the present teachings (Desjardins [0063]).
It would have been obvious to one of ordinary skill before the effective filing date to combine the method of determining a route from the current location of the user in the virtual world that satisfies the criteria as disclosed by Jones with the method of selecting candidates for path curvatures as taught by Desjardins as there are several suitable methods of selecting candidates for curvature that would perform equally well.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of How Stuff Works, and further in view of KIM et al., US 2014/0320446 A1 (hereinafter Kim).

Regarding Claim 7 (Previously Presented):  Jones further discloses an operating unit configured to detect a touch by the player (Jones, input module 102 receives user inputs from a user of system 100; user inputs can be provided in a variety of different manners, such as by pressing one or more keys of a keypad or keyboard, pressing one or more keys of a controller (e.g., remote control device, mouse, trackpad, etc.), pressing a particular portion of a touchpad or touchscreen, making a particular gesture on a touchpad or touchscreen, and/or making a particular gesture on a controller (e.g., remote control device, mouse, trackpad, etc.), and so forth [0019]).
Jones fails to explicitly disclose
wherein the processor is configured to retrieve a touch position at which the player touches the operating unit at predetermined time intervals, and
the moving direction is a direction between a penultimate touch position in a sequence retrieved by the processor and a final touch position occurring at a final part of the sequence.
In related art, Kim teaches
wherein the processor is configured to retrieve a touch position at which the player touches the operating unit at predetermined time intervals (Kim, a touch controller configured to detect a touch position on the display panel using a capacitance being induced in the common electrodes every secondary time interval from a time point after a respective block is driven to another time point before a succeeding block is driven [0023]), and
the moving direction is a direction between a penultimate touch position in a sequence retrieved by the processor and a final touch position occurring at a final part of the sequence (Kim, sequentially driving at least two blocks, into which a plurality of gate lines on a display panel are grouped, in a primary time interval using a gate driver; repeatedly applying data signals to a plurality of data lines on the display panel every primary time interval using a data driver; storing the data signals opposite to pixels on the last gate line within a respective block as in-set signals every primary time interval; sensing a touch position on the display panel every secondary time interval between the primary time intervals; and supplying the data lines with the stored in-set signals every tertiary time interval between a preceding secondary time interval and a succeeding primary time interval [0029]).
Jones discloses a user input requesting a route that satisfies particular criteria (e.g., a route to one or more destinations) in a virtual world is received (Jones [Abstract]).  A route from the current location of the user in the virtual world that satisfies the criteria is determined, and an indication of this route is displayed to the user (Jones [Abstract]).  The indication of the route is displayed in a gameplay mode in which the user can immerse himself or herself in the virtual world (Jones [Abstract]).  Jones discloses wherein input/output interfaces are representative of functionality to allow a user to enter commands and information to computing device, and also allow information to be presented to the user and/or other components or devices using various input/output devices (Jones [0075]).  Examples of input devices include … touch functionality (e.g., capacitive or other sensors that are configured to detect physical touch) (Jones [0075]). 
Kim teaches a touch screen display device that uses common electrodes, which are formed for display images, as touch electrodes (Kim [Abstract]).  In a touch sensing interval corresponding to a non-display interval of a single frame of plural frames, the common electrodes are driven as the touch electrodes and allow a touch position to be sensed (Kim [Abstract]).  Kim teaches sequentially driving at least two blocks, into which a plurality of gate lines on a display panel are grouped, in a primary time interval using a gate driver; repeatedly applying data signals to a plurality of data lines on the display panel every primary time interval using a data driver; storing the data signals opposite to pixels on the last gate line within a respective block as in-set signals every primary time interval; sensing a touch position on the display panel every secondary time interval between the primary time intervals; and supplying the data lines with the stored in-set signals every tertiary time interval between a preceding secondary time interval and a succeeding primary time interval (Kim [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the method of using an input device that detects physical touch as disclosed by Jones with the method of detecting touch positions over time intervals as taught by Kim since the output of the detection would have provided predictable results. 

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant had previously argued against the application of this reference, noting that the specific solution articulated by Jones did not seem to meet all of the limitations of the present claims. The steps set forth in the present claims did not appear to be provided in the same order as the allegedly equivalent steps set forth in Jones, and no justification for this appeared to be provided by the previous characterization. In particular, the present claims require that the apparatus first retrieves instructions for moving the game content, then determines the current position of the game content, then calculates a route from the current position of the game content in the virtual space to the predetermined position, then, after all of these other steps, determines whether the calculated route satisfies a predetermined condition related to the moving direction. Applicant noted that no apparent interpretation of the Jones reference appeared to provide all of these steps in the order required by the claims, or appeared to provide any interpretation that was consistent with this. (Response [p. 6])
The examiner disagrees.  
Jones provides a system for destination routing in a virtual world (Jones [0016]).  Within the virtual world, the user has freedom to navigate, having a choice of directions that he or she can move in order to get to a particular destination (typically one or more of multiple destinations from which the user can choose) (Jones [0031]).  The user may have complete freedom of choice in direction (e.g., able to move in any 2-dimensional and/or 3-dimensional direction), or may be limited in choice of direction (e.g., limited to north, south, east, or west) (Jones [0031]).  Although Jones states that “the user has freedom to navigate … in order to get to a particular destination”, Jones appears to allow for a user to drive without having input a destination.  For example, as the user is driving his or her vehicle along a road and is immersed in the virtual world, he or she can provide a voice input that is a request for a route to a particular destination (Jones [0039]).  Thus, the user may be driving before inputting a destination.  The examiner interprets this to read on the first step in the claim (i.e., “retrieve instructions for moving the game content including a moving direction given by a player;”).
With respect to the next limitation (“after retrieving the instructions for moving the game content, determine a current position of the game content relative to a geometry provided in the virtual space, and calculate a route from the current position of the game content in the virtual space to the predetermined position”), it is not clear what “calculated route” refers to.  If the “calculated route” is defined as a path from a current position to a predetermined position, then the “calculated route” is dynamic because the current position is changing anytime the player is moving.  On the other hand, if the “calculated route” is unchanging and always leads from the initial position (rather than the current position) to the predetermined position, then the “calculated route” is fixed from the first moment it is calculated.  Jones allows for two alternatives:  (1) the route remains the same and the player’s current location is indicated on “the route” or (2) the route is dynamically updated while playing the game.  The indication of the route is dynamic, being updated (e.g., by navigation module 108) as appropriate based on changes in the current location of the user (Jones [0057]).  If the user follows the route, then the route remains the same and the indication is updated to reflect a current location along the path based on the current location of the user in the virtual world (Jones [0057]).  If the user strays from the route, such as by turning onto a road that is not along the route or otherwise moving in a direction contrary to the route, then the route is updated (Jones [0057]).  Updating the route refers to generating (e.g., by navigation module 108) a new route from the new current location that satisfies the user identified criteria (Jones [0057]).  The examiner maintains that Jones reads on the limitation “after retrieving the instructions for moving the game content, determine a current position of the game content relative to a geometry provided in the virtual space, and calculate a route from the current position of the game content in the virtual space to the predetermined position”.
The next limitation requires “determining whether or not the calculated route satisfies a predetermined condition related to the moving direction”.  Of course, the term “predetermined condition” is extraordinarily vague.  A “predetermined condition” may refer to the length of the route (e.g., shortest route, fastest route).  Of course, “a predetermined condition related to the moving direction” could also refer to whether the player is staying on the route or strays from the route.  If the player drives as instructed by the displayed route, then the game continues as normal.  If the player strays from the route, then the route is updated.  The examiner maintains that Jones reads on the limitation “determining whether or not the calculated route satisfies a predetermined condition related to the moving direction”.
As best understood by the examiner in light of applicant’s arguments (Response, “the claims appear to be clear that the system pre-generates the display data for moving the game content before the game content is moved, which would logically require the system to be what is controlling where the game content is moving; otherwise, the system would have no way of knowing what display data it should pre-generate” [p. 10]).  The final limitation appears to change the focus of the claims from the game to what appears to be common computer processing in transforming the user input into a visual screen that is displayed.  The examiner directs applicant to the rejection as recited above.  

Regarding the rejection of claim 3, applicant’s explanation is helpful to the extent that it appears to identify what may be competing claim limitations where claim 1 requires determining a route and claim 3 does not calculate a route.  The examiner directs applicant to the rejection under 35 USC 112(d) above.

It appears that some of the nuances intended by applicant have been lost in translation or made unclear by the use of vague claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715